Garretson, J.
The defendant is the 'president of a voluntary unincorporated association, and the plaintiff is a member thereof.
The plaintiff seeks to obtain a copy of the roll of membership of the club and alleges that the club, through its officers and executive and advisory committees, has denied to him access thereto. It may be assumed that the plaintiff’s motives are laudable and that he is acting in good faith. The same may be said of the officers and committees referred to, for there is no evidence to the contrary, whatever may have been the imputations suggested.
The simple question presented herein is this: Is the *142plaintiff, as a matter of right, entitled to access to the roll of membership as against the refusal of the officers and committees acting under the constitution and by-laws of the club to allow the same ? This question is purely personal to the plaintiff, arising from the fact of membership. solely; for no property right is involved and no allegation or proof indicates fraud or improper conduct on the part of the defendant and those represented by him, in violation or disregard of the plaintiff’s rights. Such being the facts and the position of the parties, the principles of law applied in Matter of Steinway, 159 N. Y. 250, have no application, either directly or by analogy. I think the plaintiff’s rights are limited by the agreement under which he and all other members of the club are associated in promotion of its objects and purposes, the agreement being in this case the constitution and by-laws.
It appears that the denial of access to the rolls has been made in pursuance of a general policy of the officers and the committees, and is now sought to be maintained by definite action taken by them under article III of the constitution, which, among other things* provides that “ any action taken at a properly constituted joint meeting of the executive and advisory committees, which do not affect' the finances or property of the club, shall be final.”
The provision quoted is obligatory on all of the members, including the plaintiff, violates no law of the State and is not unreasonable. If it bars the efforts of the plaintiff, his only remedy would seem to be that which the constitution and by-laws provide, a change in the organic law or the election of officials whose views will be more in harmony with his own, or both. Ostrom v. Greene, 161 N. Y. 362.
The courts will not undertake to regulate the policy of voluntary associations when not in contravention of law or in derogation of a member’s rights of property. It has been said that: “A member of a corporation may so hedge himself in by agreement as to yield the protection which one seeks in the ordinary affairs of life, and 'enlarge the authority that may be used against him.” Matter of Haebler v. New York Produce Exchange, 149 N. Y. 427. Equally, if not *143more so, is this the effect of binding one’s self by the agreement of membership in a voluntary association, particularly when its constitution and by-laws, constituting such agreement, are neither in object nor operation in conflict with the law.
The record does not disclose, nor is it alleged, that plaintiff has been denied a right existing under the constitution and by-laws, nor does he show that he has resorted thereto and exhausted his remedy thereunder. This is an essential prerequisite before coming into equity or having recourse to law.
If the foregoing views are correct, as I believe them to be, it follows that the plaintiff must be denied the relief prayed for, and that a mandatory injunction cannot be issued to compel the officers and committees of the club to give the plaintiff access to the rolls of membership.
Judgment for defendant dismissing the plaintiff’s complaint on the merits, with costs.
Judgment for defendant, with costs.